DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on April 6, 2021, in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, claims 1 and 8 are directed to a method. Each of the claims falls under one of the four statutory classes of invention.
If the claim does fall within one of the statutory categories, it must then be determine whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).

Claim 1 recites “selecting a United States Patent Classification class and an International Patent 5Classification class to form a class pair”.
The limitations of selecting a United States Patent Classification class and an International Patent Classification class to form a class pair, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting "method for calculating a rate", nothing.in the claim element precludes the steps from practically being performed in a human mind. For example, but for the method for calculating a rate” language, “selecting”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation pf generic computer components, then it falls within the “mental Processes” grouping of abstract ideas.
The limitation “identifying”, which specifically reads “identifying patents having both the selected United States Patent Classification class and the selected International Patent Classification class “as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting "method for calculating a rate", nothing.in the claim element precludes the steps from practically being performed in a human mind. For example, but for the method for calculating a rate” language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation pf generic computer components, then it falls within the “mental Processes” grouping of abstract ideas.
The limitation “ comparing”, which specifically reads “comparing the number of said identified patents with a threshold overlap standard; if the number of said identified patents is below the threshold overlap standard, discarding the class pair” in claim 1 as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting "method for calculating a rate", nothing.in the claim element precludes the steps from practically being performed in a human mind. For example, but for the method for calculating a rate” language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation pf generic computer components, then it falls within the “mental Processes” grouping of abstract ideas,
The limitation “calculating”, which specifically reads “calculating an average centrality for the class pairs” in claim 1 as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting "method for calculating a rate", nothing.in the claim element precludes the steps from practically being performed in a human mind. For example, but for the method for calculating a rate” language, “calculating”, in the context of these claims encompasses a mathematical calculation concept. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Processes” grouping of abstract ideas,

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements “obtaining an estimated improvement rate based on the calculated average centrality for the class pairs”.
The limitations “obtaining an estimated improvement rate based on the calculated average centrality for the class pairs” represents an extra solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data (see MPEP 2106.05 (2)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Applicant is reminded that a statutory claim would recite an automated system implemented method or system with specific structure for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generality linking the use of an abstract idea to a particular technology environment. The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, claim 1 is directed to an abstract idea.




Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein patents common to multiple class pairs are assigned to a largest overlap”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein patents common to multiple class pairs are reflected in each of said multiple class pairs”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 4 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 4 recites the same abstract idea of claim 2. The claim recites the additional limitation of “wherein the threshold overlap standard is a randomly expected overlap”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 5 is dependent on claim 4 and includes all the limitations of claim 5. Therefore, claim 2 recites the same abstract idea of claim 4. The claim recites the additional limitation of “wherein the threshold overlap standard is 100”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.
Claim 6 is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim 6 recites the same abstract idea of claim 5. The claim recites the additional limitation of “wherein the threshold overlap standard is both the randomly expected overlap and 100 such that comparing the number of identified patents with a threshold overlap standard comprises both comparing the number of identified patents with the randomly expected overlap and 100, and if the number of identified patents is below either the randomly expected overlap or 100, discarding the class pair”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 7 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim 7 recites the same abstract idea of claim 6. The claim recites the additional limitation of “repeating the selecting, identifying, comparing, assigning, calculating, and obtaining actions for all possible class pairs”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 8 recites “identifying one or more pre-determined technological domains of the plurality of pre- determined technological domains for patented inventions based on each technological term of the one or more technological terms of the search query”.
The limitations of identifying one or more pre-determined technological domains of the plurality of pre- determined technological domains for patented inventions based on each technological term of the one or more technological terms of the search query, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting "method for calculating a rate", nothing.in the claim element precludes the steps from practically being performed in a human mind. For example, but for the method for calculating a rate” language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation pf generic computer components, then it falls within the “mental Processes” grouping of abstract ideas.
The limitation “determining”, which specifically reads “determining which of the identified one or more pre-determined technological domains is 10most relevant to the search query “as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting "method for calculating a rate", nothing.in the claim element precludes the steps from practically being performed in a human mind. For example, but for the method for calculating a rate” language, “determining”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation pf generic computer components, then it falls within the “mental Processes” grouping of abstract ideas.
The limitation “determining”, which specifically reads “determining a rate of technological improvement for at least one pre-determined technological domain of the identified one or more pre-determined technological domains that is determined to be most relevant to the search query” in claim 1 as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting "method for calculating a rate", nothing.in the claim element precludes the steps from practically being performed in a human mind. For example, but for the method for calculating a rate” language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation pf generic computer components, then it falls within the “mental Processes” grouping of abstract ideas,
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements “receiving a search query that comprises one or more technological terms that can each be assigned to one or more pre-determined technological domains of a plurality of pre-determined technological domains for patented inventions and providing the determined rate of technological improvement for the at least one pre- determined technological domain that is determined to be most relevant to the search query”.
The limitations “receiving a search query that comprises one or more technological terms that can each be assigned to one or more pre-determined technological domains of a plurality of pre-determined 5technological domains for patented inventions and providing the determined rate of technological improvement for the at least one pre- determined technological domain that is determined to be most relevant to the search query” represents an extra solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data (see MPEP 2106.05 (2)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Applicant is reminded that a statutory claim would recite an automated system implemented method or system with specific structure for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generality linking the use of an abstract idea to a particular technology environment. The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, claim 8 is directed to an abstract idea.

Claim 9 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim 9 recites the same abstract idea of claim 8. The claim recites the additional limitation of “wherein each pre-determined technological domain of the plurality of pre-determined technological domains comprises patents having a similar technological function using at least one of similar knowledge or similar scientific principles”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 10 recites the same abstract idea of claim 9. The claim recites the additional limitation of “wherein the plurality of pre-determined technological domains comprises a substantial majority of patents in a database of patents that includes all United States patents, each patent of the substantial majority of patents being assigned to one or more pre- determined technological domains of the plurality of pre-determined technological domains”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 11 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 11 recites the same abstract idea of claim 10. The claim recites the additional limitation of “wherein a substantial majority of patents comprises at least one of: at least 75 percent of all United States patents, at least 90 percent of all United States patents, at least 95 percent of all United States patents, or at least 97 percent of all United States patents”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 12 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 12 recites the same abstract idea of claim 11. The claim recites the additional limitation of “wherein a pre-determined technological domain of the plurality of pre-determined technological domains is based on a designated amount of intersections between International Patent Classifications and United States Patent Classifications”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 13 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 13 recites the same abstract idea of claim 12. The claim recites the additional limitation of “wherein the plurality of pre-determined technological domains comprises at least one of: at least 100 pre-determined technological domains, at least 250 pre- determined technological domains, at least 500 pre-determined technological domains, at least 750 pre-determined technological domains, at least 1000 pre-determined technological domains, at least 1250 pre-determined technological domains, at least 1500 pre-determined technological domains, at least 1700 pre-determined technological domains, at least 1750 pre-determined technological domains, or at least at least 1757 pre-determined technological domains”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 14 is dependent on claim 13 and includes all the limitations of claim 13. Therefore, claim 14 recites the same abstract idea of claim 13. The claim recites the additional limitation of “wherein determining which of the identified one or more pre- determined technological domains is most relevant to the search query further comprises using mean-precision recall to perform said determining action”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 15 is dependent on claim 14 and includes all the limitations of claim 14. Therefore, claim 15 recites the same abstract idea of claim 14. The claim recites the additional limitation of “wherein using mean-precision recall to perform said determining action further comprises using both arithmetic mean and geometric mean to perform said determining action”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 16 is dependent on claim 15 and includes all the limitations of claim 15. Therefore, claim 16 recites the same abstract idea of claim 15. The claim recites the additional limitation of “wherein providing the determined rate of technological improvement for the at least one pre-determined technological domain that is determined to be most relevant to the search query, further comprises: providing the determined rate of technological improvement for two or more pre- determined technological domains of the at least one pre-determined technological domain that is determined to be most relevant to the search query; and providing one or more additional types of patent-related information for each of the two or more pre-determined technological domains of the at least one pre-determined technological domain that is determined to be most relevant to the search query”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 17 is dependent on claim 16 and includes all the limitations of claim 16. Therefore, claim 17 recites the same abstract idea of claim 16. The claim recites the additional limitation of “wherein the one or more additional types of patent-related information comprises at least one of: a patent, an assignee, an inventor; or other information that allows one patent to be differentiated from another patent”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “that can each be…” raises doubt or indefinite that operation after the term “can” would execute. The dependent claims 9-17 are depended on claim 8. They are rejected for incorporating the deficiency of their respective base claim by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alstott et al., (hereinafter Alstott”) article entitled “Mapping technology space by normalizing patent networks) in view of Benson et al., (hereinafter “Benson”) US 2016/0358077 and further in view Kawatani US 2005/0097436
As to claim 1, Alstott discloses a method for calculating a rate of improvement of any technology, comprising:
selecting a United States Patent Classification class and an International Patent Classification class to form a class pair (see page 13, All patents were classified by patent agents under two systems: the United States Classification system (USPC: 430 classes) and the International Patent Classification system (low-resolution IPC3: 121 classes, high-resolution IPC4: 629 sub-classes). Data of patents’ main classes for all classification systems were available for patents from 1976 to 2010, and data from those years are used for all the relevant proximity measures. USPC secondary classification was available for patents from 1976 to 2010, and so Co-Classification using USPC reflect the same years of data as the other measures. For IPC3 and IPC4 data on secondary classifications was only available for patents from 1976 to 2006, and so the Co-Classification measure using these classifications reflect four fewer years of data);
(see page 15, finding on the technology map structure again justifies the value of our method of normalizing out impinging factors. Sparsity was notably less the case for the Co-Occurrence measured from firms’ patenting histories: technology pairs occurred together in firms’ patenting histories at rates greater than chance about twice as often as in the other networks. Using the IPC3 classification system, this meant most technology pairs were significantly connected);
comparing the number of said identified patents with a threshold overlap standard (see page 9, fig.3, compared the proximity measures calculated from the randomized controls to those of the empirical values);
compare the empirical proximity values to a null hypothesis, what would the measured proximity be by chance, given all the impinging factors, calculate the random expectation by creating 1000 randomized versions of the patent citation history in which all of the impinging factors were exactly preserved, create these randomized controls, we identified groups of citations in which all of the following properties were the same: the year the citing patents were issued, the year the cited patents were issued, and whether the citing and cited patents were in the same class).
Alstott does not explicitly disclose the claimed “identifying patents having both the selected United States Patent Classification class and the selected International Patent Classification class”.
Meanwhile, Benson discloses the claimed “identifying patents having both the selected United States Patent Classification class and the selected International Patent Classification class” (see [0057], conduct a search for patents that overlap in both UPC and IPC patent classes);
calculating an average centrality for the class pairs (see [0048], calculating the requested forecast value(s) for the target technological domain according to an exponential function that increases over time at the estimated technological improvement rate (k)).
obtaining an estimated improvement rate based on the calculated average centrality for the class pairs (see [0021], calculates patent-based technological improvement rates based on patent metrics across technological domains.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Alstott to use a COM search for each of a sample technological domain in order to provide an easy improvement rate.
Neither Alstott nor Benson discloses the claimed “if the number of said identified patents is below the threshold overlap standard, discarding the class pair.
However, Alstott, (see fig.3), calculates the random expectation by creating 1000 randomized versions of the patent citation history in which all of the impinging factors were exactly preserved, create these randomized controls, we identified groups of citations in which all of the following properties were the same: the year the citing patents were issued, the year the cited patents were issued, and whether the citing and cited patents were in the same class and obtains a histogram of measured proximity values across the 1000 randomized controls.
On the other hand, Kawatani discloses the claimed:
if the number of said identified patents is below the threshold overlap standard, discarding the class pair (see [0015] and [0042], if determining the similarity is low, the topic of the input document belonging to class A has shifted. Thus, it can be judged that the class model has deteriorated. The class model must be reconstructed for class where it is judged that deterioration has occurred, wherein processing that is performed in a case where the similarity between the training document set in each class and the actual document set in the same class is smaller than the threshold value).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have modified the system of Alstott to calculate tan average centrality for the class pairs, in the same conventional manner as disclosed by Kawatani. They are both directed to the same field of endeavor. The combination of Alstott and Kawatani would have been obvious for the purpose of enabling easy detection of similar class pairs, thereby reducing burden involved in designing document classification system, and in reconstructing class models. Improves operational efficiency by proper evaluation of appropriate class models.

As to claim 2, the combination of Alstott, Benson and Kawatani discloses the invention as claimed. In addition, Alstott discloses the claimed “wherein patents common to multiple class pairs are assigned to a largest overlap” (page 15, Using the IPC3 classification system, this meant most technology pairs were significantly connected).

As to claim 3, the combination of Alstott, Benson and Kawatani discloses the invention as claimed. In addition, Alstott discloses the claimed “wherein patents common to multiple class pairs are reflected in each of said multiple class pairs (see page 3, fig.1, an expectation of what the observed proximity measure between two technology classes would be by random chance, given the other influencing factors, then identified which pairs of technology classes had significantly higher proximity than that expected by chance).

As to claim 4, the combination of Alstott, Benson and Kawatani discloses the invention as claimed. In addition, Alstott discloses the claimed “wherein the threshold overlap standard is a randomly expected overlap (see page 10, fig.3, e distribution of proximity values for that link across 1000 randomized controls).

As to claim 5, the combination of Alstott, Benson and Kawatani discloses the invention as claimed. In addition, Alstott discloses the claimed “wherein the threshold overlap standard is 100 (see page 9, calculating the random expectation by creating 1000 randomized versions of the patent citation history in which all of the impinging factors were exactly preserved. To create these randomized controls, we identified groups of citations in which all of the following properties were the same: the year the citing patents were issued, the year the cited patents were issued, and whether the citing and cited patents were in the same class, wherein most pairs of classes the empirical proximity measure was different from all 1000 of the randomized control values, sitting entirely outside the histogram (Fig. 3, blue and red lines), which is analogous to the empirical link having a p-value below 0.001.).

As to claim 6, the combination of Alstott, Benson and Kawatani discloses the invention as claimed. In addition, Alstott discloses the claimed “wherein the threshold overlap standard is both the randomly expected overlap and 100 such that comparing the number of identified patents with a threshold overlap standard comprises both comparing the number of identified patents with the randomly expected overlap and 100, and if the number of identified patents is below either the randomly expected overlap or 100, discarding the class pair (Fig. 3 The empirical value of proximity between any two classes was compared to the distribution of proximity values across 1000 randomized controls for that link. Each panel represents the link between two classes, the row class (e.g. Agriculture) and the column class (e.g. Clothing). The proximity metric shown is Co-Citation, the number of patents that cited patents in both the row class and the column class. Histogram: the distribution of proximity values for that link across 1000 randomized controls. Vertical lines: the empirical value for that link derived from the original patent citation network, colored by whether it is below, within, or above the values of the randomized controls. The empirical proximity value for a given link was typically completely outside the distribution of the randomized controls’ proximity values for that link (see Fig. 6). The panels shown are a small sample of the 7260 possible pairs of classes in the network of 121 IPC classes. (Color figure online).

As to claim 7, the combination of Alstott, Benson and Kawatani discloses the invention as claimed. In addition, Kawatani discloses the claimed “repeating the selecting, identifying, comparing, assigning, calculating, and obtaining actions for all possible class pairs (see [0029]-[0030] and [0033]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Benson et al., (hereinafter “Benson”) US 2016/0358077.
As to claim 8, Benson disclose a method for providing a calculated rate of improvement of technology for patented inventions (see [0007], calculating the patent-based technological improvement rate for the target technological domain), comprising:
receiving a search query that comprises one or more technological terms that can each be assigned to one or more pre-determined technological domains of a plurality of pre-determined technological domains for patented inventions (see [0050] and [0060], select a set of patents representative for each of the sample technological domains, wherein the COM search for each of the sample technological domains may be based on a pre-determined set of search terms);
identifying one or more pre-determined technological domains of the plurality of pre- determined technological domains for patented inventions based on each technological term of the one or more technological terms of the search query (see [0051], conduct a preliminary search of the patent database to identify a seed set of patents based on search terms representative of the technological domain);
determining which of the identified one or more pre-determined technological domains is most relevant to the search query (see [0051], the preliminary search may be conducted using a search query that identifies all patents having the key words “solar photovoltaics” in the abstract or title);
determining a rate of technological improvement for at least one pre-determined technological domain of the identified one or more pre-determined technological domains that is determined to be most relevant to the search query (see [0061], identify one or more patent metrics having a suitable correlation to the FPM-based technological improvement rates across the set of sample technological domains); and
providing the determined rate of technological improvement for the at least one pre-determined technological domain that is determined to be most relevant to the search query (see [0075], communicate the corresponding patent-based technological improvement rates for each domain back to the investment tool for presentation through a display of the end user device).

As to claim 9, Benson discloses the claimed “wherein each pre-determined technological domain of the plurality of pre-determined technological domains comprises patents having a similar technological function using at least one of similar knowledge or similar scientific principles” (see [0037]).

As to claim 10, Benson discloses the claimed “wherein the plurality of pre-determined technological domains comprises a substantial majority of patents in a database of patents that includes all United States patents, each patent of the substantial majority of patents being assigned to one or more pre- determined technological domains of the plurality of pre-determined technological domains (see [0038], hybrid keyword and patent class methodology, referred to herein as the classification overlap method (“COM”)).

As to claim 11, Benson discloses the claimed “wherein a substantial majority of patents comprises at least one of: at least 75 percent of all United States patents, at least 90 percent of all United States patents, at least 95 percent of all United States patents, or at least 97 percent of all United States patents (see [0040], calculating patent-based technological improvement rates).

As to claim 12, Benson discloses the claimed “wherein a pre-determined technological domain of the plurality of pre-determined technological domains is based on a designated amount of intersections between International Patent Classifications and United States Patent Classifications (see [0052], analyze the patent metadata to identify all of the United States patent classes (UPC) and international patent classes (IPC) associated with patents obtained from the preliminary search).

As to claim 13, Benson discloses the claimed “wherein the plurality of pre-determined technological domains comprises at least one of: at least 100 pre-determined technological domains, at least 250 pre- determined technological domains, at least 500 pre-determined technological domains, at least 750 pre-determined technological domains, at least 1000 pre-determined technological domains, at least 1250 pre-determined technological domains, at least 1500 pre-determined technological domains, at least 1700 pre-determined technological domains, at least 1750 pre-determined technological domains, or at least at least 1757 pre-determined technological domains (see [0034] and [0037], receiving a request for a patent-based technological improvement rate through an input communication interface, selecting a set of patents representative of the target technological domain from an online search of a patent database over a network, storing patent metadata in memory for the set of patents received over the network from the online search of the patent database, calculating values for one or more patent metrics from the patent metadata for the target technological domain, calculating the patent-based technological improvement rate  for the target technological domain by applying a predictive model to the one or more patent metric values for the target technological domain, and communicating the patent-based technological improvement rate through an output communication interface for presentation through an output of an end user computing device. The request may include information for identifying a target technological domain. The request may also include information for identifying the target technological domain and an alternative technological domain).

As to claim 14, Benson discloses the claimed “wherein determining which of the identified one or more pre- determined technological domains is most relevant to the search query further comprises using mean-precision recall to perform said determining action (see [0057], conduct a search for patents that overlap in both UPC and IPC patent classes with the highest MPR values (e.g., top two classes in both the UPC and IPC patent classes), wherein the set of patents resulting from this search may be used as the selected set of patents representative of the technological domain).

As to claim 15, Benson discloses the claimed “wherein using mean-precision recall to perform said determining action further comprises using both arithmetic mean and geometric mean to perform said determining action (see [0048], calculate the requested forecast value(s) for the target technological domain according to an exponential function that increases over time at the estimated technological improvement rate).

As to claim 16, Benson discloses the claimed “wherein providing the determined rate of technological improvement for the at least one pre-determined technological domain that is determined to be most relevant to the search query, further comprises: providing the determined rate of technological improvement for two or more pre- determined technological domains of the at least one pre-determined technological domain that is determined to be most relevant to the search query; and providing one or more additional types of patent-related information for each of the two or more pre-determined technological domains of the at least one pre-determined technological domain that is determined to be most relevant to the search query (see [0060], The COM search for each of the sample technological domains may be based on a pre-determined et of search terms and calculate one or more patent metrics corresponding to each of sample technological domains).

As to claim 17, Benson discloses the claimed “wherein the one or more additional types of patent-related information comprises at least one of: a patent, an assignee, an inventor; or other information that allows one patent to be differentiated from another patent (see [0050], performing a hybrid keyword and patent class search of the patent database, referred to herein as the classification overlap method (“COM”)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0294232 (involved in indexing a target patent document for inter alia, patent attorney, intellectual property manager, inventor, financial professional and professional using patent analysis in support of business, financial and legal decisions, in an intellectual property community).

US 8321425 (involved in searching and identifying the set of target documents as result documents based on a user query).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            August 22, 2022